Title: Thomas Jefferson to Joel Yancey, 18 July 1815
From: Jefferson, Thomas
To: Yancey, Joel


      
        Dear Sir
         Monticello July 18. 15.
      
      I recieved yesterday your favor of the 9th and observe one article in it requiring immediate answer, that which relates to the using our wheat for bread, instead of purchasing corn. the price of last year’s flour now at Richmond is 8.D. & of this year’s 10.D. which is equal to 8/ and 10/ for wheat; and war in Europe, now I think absolutely certain, will ensure the last price at least, thro’ the year. this is equal to 9/ a bushel at Lynchbg. we had certainly then better buy corn at any price it has ever been sold at, & pay for the hauling than eat wheat at 9/. it would be much most convenient to me if it can be bought on credit, till our flour can get to Richmond & be sold. if not, then on a credit of 60. days before which I shall be with you and can meet it. if nothing but the cash will do, then if mr Robertson will advance it, & you immediately advise me of the amount, it shall be placed at his credit in Richmond, it shal within 5. days after I recieve your letter, or shall be ordered up to him at Lynchburg as he chuses.
      The toll for crushing and grinding plaister is uniformly one eighth here. I have ground for the neighborhood at my mill & always recieved that, and it is willingly paid. my workmen are engaged in shingling a barn; and the moment that is done they will set out for Poplar forest, & myself the day after them. this will be within three or four weeks. there will be one white, (a brother of mr Goodman) and from 4. to 6. or 7. blacks as I shall find convenient. with respect to the overseers, you know I placed them absolutely at your command. do as you please on that subject without waiting to consult me. if you can rub thro’ the year with them (and I expect certainly you may with one, if not both) it will be better than to be embarrassed with a law suit: for the wages are not the only damages which may be claimed, and costs would probably be high, especially if sued here.
       the best overseer I have ever employed leaves this place this year for a fault which perhaps he might not contract at a new place. it has lost him here the respect of those under him. if you should not have a better offer, we may consider, when I come up, whether we may trust him, if he should not get new business in the mean time which he will easily do here.—I am glad you approve my plan of culture, because it will be the more agreeable to you to pursue it. it’s general effect is this. one third of the farm (2 fields out of 6.) is in wheat for market & profit. one sixth (that is one field) is in corn for bread for the laborers. the remaining half of the farm, that is to say, one field in peas or oats, one field in clover for cutting, and one in clover for pasture, is for the sustenance of the stock of the farm, aided by 8. acres of pumpkins at each place, which feeds every thing two months in the year & fattens the pork, and as much timothy as our meadow ground can be made to yield, which is very important when the clover crop fails from drought, a frequent occurrence. on this plan I know it to be unnecessary that a single grain of corn should ever be given to any animal, unless a little perhaps to finish the fattening pork;  but even for that peas are as good. of these you may certainly count on 10. bushels to the acre, which on 160. acres will be 1600. bushels, or 320. barrels, equal to that much corn, and all fall-fallowing will be saved. to the produce for market my plan adds 80 M tobacco hills at each place, as much of it on first year’s land as can be cleared. if this plan be fully executed, I will most gladly take all risk of the result to myself, and my own blame. Accept the assurance of my great esteem and respect
      Th: Jefferson
    